Citation Nr: 0831850	
Decision Date: 09/17/08    Archive Date: 09/30/08	

DOCKET NO.  04-36 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to December 
20, 2005.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
effective from December 20, 2005, to September 4, 2007.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
effective from September 5, 2007.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The appellant had active military service from January 1966 
to January 1968.  

This appeal comes from the before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision by the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana, Regional Office (RO) which established 
entitlement to service connection for PTSD and assigned an 
initial rating of 30 percent.  Subsequently the case was 
transferred to the RO in Columbia, South Carolina.  A 50 
percent rating was assigned, effective from December 20, 
2005, pursuant to a July 2006 rating.

In October 2006, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded for additional development in December 2006.  In a 
September 2007 rating decision the RO granted an increased 70 
percent rating for PTSD effective from September 5, 2007.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Prior to December 20, 2005, the veteran's PTSD was 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  For the period from December 20, 2005, to April 15, 2006, 
the veteran's PTSD was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, chronic 
sleep impairment, and mild memory loss.

4.  For the period from April 16, 2006, January 22, 2007, the 
veteran's PTSD was manifested by no more than occupational 
and social impairment with deficiencies in most areas due to 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively and an 
inability to establish and maintain effective relationships.

5.  For the period effective from January 23, 2007, the 
veteran's PTSD is manifested by a total occupational and 
social impairment due to a persistent danger of hurting 
himself and an intermittent inability to perform activities 
of daily living.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for PTSD for the period to December 20, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2007).  

2.  The criteria for a disability evaluation in excess of 50 
percent for PTSD for the period from December 20, 2005, to 
April 15, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. § 4.130 Diagnostic 
Code 9411 (2007).  

3.  The criteria for a disability evaluation in excess of 70 
percent, but no higher, for PTSD for the period from April 
16, 2006, to January 22, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. § 4.130 Diagnostic Code 9411 (2007).  

4.  The criteria for a 100 percent evaluation for PTSD 
effective from January 23, 2007, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. § 4.130 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in August 2002, April 2003, and 
January 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Paragraph (b)(3) notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Increased Rating Claim
Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

Global Assessment of Functioning Scale
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40 - 
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
See 38 C.F.R. § 4.130 (2007) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Factual Background

The veteran filed a claim for entitlement to service for PTSD 
on July 16, 2002.  VA outpatient treatment records from 
August 2002 reflect the veteran was little calmer and his 
sleep was better with decrease intensity and frequency of bad 
dreams.  He reported living at home with his wife and 
described things as positive there.  He also stated that he 
was working nights, but that work was slow at that time of 
year.  Records show he was employed as a musician.  Records 
dated in September 2002 show his affect was full range, but 
his mood was described as dysphoric.  The diagnoses included 
PTSD with associated anxiety and depressive feature.  
Outpatient treatment records dated in October 2002 reflect no 
significant change in functioning; the veteran remained clean 
and sober.  He voiced no problems or concerns.  A January 
2003 report noted he voiced no problems or concerns and that 
he indicated a high level of satisfaction with participation 
in the PTSD group.  

On VA examination in March 2003 the veteran reported a highly 
dysfunctional family history.  He described his marriage of 
32 years as including multiple separations.  He stated he and 
his spouse had lived in separate parts of the house for the 
past 10 years.  At the time of the examination he stated he 
had been unemployed for two years and that he had last worked 
in maintenance.  He reported that he was unable to get a job 
because of his history of drug and legal problems.  He noted 
he had worked off and on as a street musician.  He complained 
of nightmares that were combat related and exacerbated by the 
war in Iraq.  The examiner noted his thought processes, 
speech, and language were normal.  There were no gross 
deficits in memory, either remote or recent.  His affect was 
stable and he demonstrated a pleasant and appropriate social 
interaction.  The examiner noted that the veteran related 
much of his marital problems and current employment 
difficulties to other factors including his drug abuse.  The 
diagnoses included PTSD, depression, and drug abuse in 
sustained remission.  A GAF score of 55 was reported.  

Records show that after Hurricane Katrina the veteran 
relocated to South Carolina from New Orleans.  A December 20, 
2005, examination report noted the veteran described himself 
as an unemployed musician who last worked two years prior to 
the examination.  He denied tobacco use and no cannabis in 
five years.  He denied drug abuse in general.  He stated that 
he had not used alcohol in several years.  He exhibited fair 
eye contact and was cooperative.  His mood was assessed as 
depressed with a constricted affect.  He denied suicidal or 
homicidal ideation.  The overall assessment was prolonged 
PTSD.  A GAF score of 50 was provided.  

VA treatment reports dated in February 2006 show the veteran 
participated in group therapy sessions.  It was noted that he 
was an active listener and demonstrated insight and a concern 
for others.  A March 2006 outpatient treatment record noted 
the veteran was experiencing more frequent and vivid 
nightmares.  He reported continued isolation and no activity.  
A GAF score of 50 was provided.

VA examination on April 16, 2006, noted the veteran had 
recently traveled to New Orleans and was devastated by the 
destruction there.  He claimed that it reminded him of the 
destruction he witnessed in Vietnam.  It was noted he had not 
worked in two years.  He noted he had worked as a musician 
and guitarist in New Orleans, but could not currently even 
play music as a hobby.  He stated he spent most of his time 
in his room and that he rarely watched television.  He 
reported he was not currently using alcohol or drugs.  He 
also reported an absence of friends since moving from New 
Orleans and stated that he spent his free time walking, 
raking leaves, washing his car, and sitting on the front 
porch.  He noted he and his spouse were presently living with 
his mother-in-law.  

Mental status examination revealed his speech was subdued 
without animation.  His eye contact was intermittent 
throughout the session.  He was not oriented and reported the 
date incorrectly.  He reported having seen "smoky figures" 
moving about in the house next door.  He denied homicidal 
thoughts, but indicated he had contemplated suicide with no 
intent or plan.  He stated he experienced symptoms of 
depression with crying two to three times per week.  He also 
stated he had a lack of energy and anhedonia.  He reported he 
felt very anxious much of the time, especially when he was 
around other people.  The examiner indicated that the veteran 
had symptoms of trauma reexperiencing with frequent 
nightmares, flashbacks, and intrusive memories of Vietnam.  
It was noted he was avoidant of the media, television, and 
movies that reminded him of his combat experiences and was 
isolated.  The diagnosis was prolonged PTSD.  A GAF score of 
45 to 48 was provided.  

A January 23, 2007, VA treatment report noted the veteran 
stated he got though the holidays by staying by himself.  He 
stated his sleep was slightly improved with medication and 
denied any homicidal or suicidal thoughts, plans, or intent.  
He was awake, alert, and cooperative with fair eye contact.  
His speech was monotone, soft, and lacked spontaneity.  His 
mood demonstrated a constricted affect.  His thought 
processes were goal directed.  His insight and judgment were 
impaired.  The diagnosis was prolonged PTSD.  A GAF score of 
40 was provided.  A June 2007 report also noted a GAF score 
of 40.  

Records show the veteran received a VA examination on August 
27, 2007; however, the report was dictated on September 5, 
2007.  The examiner noted earlier remarks documented more 
nightmares and more avoidance behavior, but that subjectively 
the veteran claimed to have an absence of any interests or 
hobbies.  He stated he roamed about at night, had a great 
deal of difficulty sleeping, was extremely forgetful and left 
things on the stove.  It was noted his wife had to monitor 
his behavior in the kitchen and had to monitor his shaving, 
showering, and dressing.  His head twitched and shook.  He 
stated that even with medication he only got approximately 
three hours of sleep and that he felt exhausted.  He reported 
he was completely socially avoidant, was short-tempered and 
irritable, and was depressed and had crying spells.  He also 
reported that because of his twitching he had given up 
playing his guitar.  He stated he had no friends and spent 
all of his time by himself, that he did not watch television 
and was not able to read because of his glaucoma, and that he 
would not attend church with his spouse.  He reported that he 
had slammed things around the house, but that he never 
directed his temper towards his spouse.  He complained of 
problems with short-term memory and that he could not recall 
where he placed objects and got very frustrated with the 
situation.  

On mental status examination he was adequately groomed and 
accompanied by his spouse who stated that she accompanied him 
to all his appointments.  His speech was normal in rate and 
rhythm.  His mood was depressed.  He denied suicidal or 
homicidal ideations.  There was no indication of psychotic 
process.  He stated his sleep was interrupted and that he 
spent a lot of time roaming at night.  It was noted he had 
mood disruption with a short temper, increased irritability, 
depression, and crying spells.  He displayed symptoms of 
hypervigilism and hyperarousal.  The diagnosis was severe 
prolonged PTSD.  The examiner noted a severe social and 
occupational impairment with deficiencies in most areas such 
as social relationships, judgment, and daily activities.  It 
was noted that he had to be coaxed by his spouse to perform 
activities of daily living skills and that she had to monitor 
his safety in the kitchen.  He also demonstrated impaired 
impulse control with unprovoked irritability.  The examiner 
also noted that the veteran did not manage his own finances 
and that he probably could not even if necessary.  A GAF 
score of 42 was provided.

Analysis

Based upon the evidence of record, the Board finds that prior 
to December 20, 2005, the veteran's PTSD was manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  There was no evidence of a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  A March 
2003 mental examination reported a GAF score of 55 which is 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Therefore, a 
rating in excess of 30 percent prior to December 20, 2005, is 
not warranted. 

For the period from December 20, 2005, to April 15, 2006, the 
Board finds the veteran's PTSD was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, chronic 
sleep impairment, and mild memory loss.  There was no 
evidence of suicidal ideation, obsessional rituals which 
interfered with routine activities, speech that was 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  The Board notes that GAF 
scores of 50 were provided during this period which is 
indicative of more than moderate symptoms and just within the 
range of serious symptoms.  Therefore, entitlement to a 
rating in excess of 50 percent for the period from December 
20, 2005, to April 15, 2006, is not warranted.

The Board finds that for the period from April 16, 2006, 
January 22, 2007, the veteran's PTSD was manifested by no 
more than occupational and social impairment with 
deficiencies in most areas due to near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively and an inability to establish 
and maintain effective relationships.  There is no evidence 
of a total occupational and social impairment due to a gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting self or others, an 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  The April 2006 
VA examiner's assessment of functioning in the 45 to 48 range 
is indicative of a more severe disability.  Therefore, 
entitlement to a staged 70 percent rating, but no higher, is 
warranted for the period from April 16, 2006, January 22, 
2007.

The Board also finds that effective January 23, 2007, the 
veteran's PTSD is manifested by a total occupational and 
social impairment due to a persistent danger of hurting 
himself and an intermittent inability to perform activities 
of daily living.  Although a complete examination was not 
provided on that date, the examiner reported a GAF score of 
40.  The subsequent examination findings and GAF scores of 40 
and 42 are consistent with the January 23, 2007, assessment 
and are indicative of a continued total occupational and 
social impairment.  The August 2007 VA examiner specifically 
noted that the veteran had deficiencies in most areas such as 
social relationships, judgment, and daily activities and that 
he required the assistance of his spouse to perform 
activities of daily living skills, to monitor his safety in 
the kitchen, and to monitor the veteran's finances.  
Therefore, entitlement to a 100 percent rating for PTSD is 
warranted effective from January 23, 2007.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating prior to January 23, 2007.  The 
veteran's service-connected disorder is adequately rated 
under the available schedular criteria.  Although the veteran 
was unemployed, the Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment due to PTSD prior to January 23, 2007.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  




ORDER

Entitlement to increased evaluation in excess of 30 percent 
for PTSD for the period to December 20, 2005, is denied. 

Entitlement to increased evaluation in excess of 50 percent 
for PTSD for the period from December 20, 2005, to April 15, 
2006, is denied.

Entitlement to increased 70 percent rating, but no higher, 
for PTSD for the period from April 16, 2006, to January 23, 
2007, is granted, subject to the provisions governing the 
award of monetary benefits.

Entitlement to a 100 percent rating effective from January 
23, 2007, is granted, subject to the provisions governing the 
award of monetary benefits. 



	                        
____________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


